       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

J.B., a minor, by and through                 §
FRANCES BRADDEN, his mother,                  §
custodial parent and next friend,             §
                                              §
                       Plaintiff,             §       Civil Action No.: 6:21-cv-949
                                              §
               v.                             §       JURY DEMAND
                                              §
HEWLETT PACKARD INC.,                         §
                                              §
                       Defendant.             §


                                          COMPLAINT

       Plaintiff, J.B., a minor, by and through FRANCES BRADDEN, his mother custodial

parent and next friend, (hereafter collectively referred to as “Plaintiff”), by and through his

attorneys, JOHNSON BECKER, PLLC and PHIPPS, ORTIZ, TALAFUSE PLLC, hereby

submits the following Complaint and Demand for Jury Trial against Defendant HEWLETT

PACKARD, INC. (hereafter generally referred to as “Defendant”) upon information and belief,

at all times hereinafter mentioned, alleges as follows:

                                    NATURE OF THE CASE

       1.      Defendant Hewlett Packard, Inc. (“Defendant HP”) design, manufacture, market,

import, distribute and sell consumer products such as laptops marketed under the HP brand names,

amongst other brands, which specifically includes the HP Laptop Model Pavilion DM4-2101

(referred to hereafter as “HP laptop(s)” or the “subject laptop”).

       2.      On or about 2012, Frances Bradden purchased the subject laptop.

       3.      On or about September 14, 2019, the subject laptop overheated and caught fire

while on Plaintiff’s lap.

                                                  1
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 2 of 13




       4.      The HP laptops are defectively designed and manufactured, in that, the battery

laptops heat up, which can (and does) unexpectedly catch fire when being used in its normal and

intended manner by consumers. Consumers use the HP laptops without knowledge of the inherent

risks. In a matter of short amount of time, the laptops can unexpectedly overheat, and the user is

at risk of severe burns and injuries requiring medical attention. The HP laptops pose a safety risk

to consumers and other individuals who may be in close proximity to the HP laptops when it

explodes.

       5.      The HP laptops have been the subject of numerous lawsuits around the nation for

similar experiences and injuries as those suffered by the Plaintiff in this case.

       6.      Defendant knew or should have known of these defects, but has nevertheless put

profit ahead of safety by continuing to sell its HP laptops to consumers, failing to warn said

consumers of the serious risks posed by the defects, and failing to recall the dangerously defective

HP laptops regardless of the risk of significant injuries to Plaintiff and consumers like him.

       7.      As a direct and proximate result of Defendant’ collective conduct, the Plaintiff in

this case incurred significant and painful bodily injuries, medical expenses, physical pain, mental

anguish, and diminished enjoyment of life.

                                         PLAINTIFF J.B.

       8.      Plaintiff is a minor, and a resident and citizen of the city of Waco, County of

McLennan, State of Texas, and was born on August 27, 2010, where he resides with his custodial

parents and mother, Frances Bradden.

       9.      On or about 2012, Plaintiff purchased the subject laptop.

       10.     On or about September 14, 2019, Plaintiff suffered serious and substantial burn

injuries as the direct and proximate result of the subject laptop overheated and caught fire while

on Plaintiff’s lap. The incident occurred as the result of the HP laptops defect(s), which allow the

                                                  2
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 3 of 13




lithium-ion cell to become so hot that it starts to self-generate heat, making is susceptible to the

hazard of thermal runway. This happens because the cell can melt around 80°C. Once the separator

is compromised, current can run unabated within the cell. This uncontrolled current leads to further

heating.

                              HEWLETT PACKARD, INC. DEFENDANT

           11.   Defendant Hewlett Packard, Inc is a California domestic limited liability

corporation with its principal place of business in Palo Alto, Santa Clara County, California.

                                  JURISDICTION AND VENUE

           12.   This Court has subject matter jurisdiction over this case pursuant to diversity

jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and there is complete diversity between the

parties.

           13.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391 all or a substantial part

of the events or omissions giving rise to this claim occurred in this district.

           14.   Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

have sufficient minimum contacts with the State of Texas and intentionally availed themselves of

the markets within Texas through the promotion, sale, marketing, and distribution of their

products.

                                   FACTUAL BACKGROUND

A.         THE KNOWN HAZARDS ASSOCIATED WITH DEFECTIVE LITHIUM- ION
           CELLS

           15.   Lithium-ion cells are particularly susceptible to the hazard of thermal runaway (also

known as venting with flame) and catastrophic failure resulting in an explosion. This is, in large

part, because the materials used in the cells are typically thermally unstable and release oxygen at

elevated temperatures, which induces a reaction with the electrolyte medium.
                                                   3
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 4 of 13




       16.     Oxygen allows other materials to ignite at a lower temperature, and thus burn hotter

and faster. Other factors that influence susceptibility of thermal runaway include the history of the

cell, e.g. the number of total discharges and charges, and the load applied to the cell. If a user

draws too much power from the cell, the cell may become damaged from over discharge,

eventually leading to thermal runaway.

       17.     Thermal runaway occurs when a lithium-ion cell becomes so hot that it starts to

self-generate heat. This happens because the cell can melt around 80°C. Once the separator is

compromised, current can run unabated within the cell. This uncontrolled current leads to further

heating.

       18.     As the cell increases in temperature, the electrolyte solution starts to decompose,

leading to a high pressure inside the cell, further increasing the temperature. Once a critical

temperature is reached, the cathode begins to shed oxygen, making the cell combustible due to the

reaction between the electrolyte solution and oxygen.

       19.     Additionally, the higher the charged voltage of the cell, the lower the onset

temperature that is needed for induction of thermal runaway, as thermal runaway and heat effects

in lithium-ion cells are sensitive to the level of charge.

       20.     A well-designed separator is supposed to melt at the point of the internal short

circuit, resulting in a shutdown of the cell and prevention of thermal runaway. However, if the

separator is poorly designed or constructed, as it was in this case, it may not shutdown or prevent

thermal runaway.

       21.     Due to defective design of the separator in the subject cell, thermal runaway was

not prevented. An additional safety feature for many lithium-ion cells is "cell regulation".

Regulated cells are a safety feature where the circuitry within the cell prevents over and under




                                                   4
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 5 of 13




voltage, thereby preventing a short circuit of the cell and reducing or eliminating the risk of thermal

runaway and explosion.

       22.     Finally, another safety feature is a properly functioning vent. If the cell undergoing

thermal runaway has a properly functioning vent, the heat and flames are supposed to rapidly

discharge from it. If the cell is not adequately vented or the vent is defective, excessive pressure is

built up in the cell during thermal runaway resulting in a potential explosion with projectiles being

ejected. However, a properly functioning vent will not prevent injuries to those exposed to the

chemicals and heat that are released through the vent.

B.     THE INCIDENT ON SEPTEMBER 14, 2019

       23.     On the morning of September 14, 2019, at around 11:00 am, J.B. took the subject

laptop into the living room with the intention of using it. He went to open the laptop and turn it on.

       24.     Suddenly, there was an eruption from the laptop. J.B. looked down to see his clothes

and the laptop in flames.

       25.     J.B. began screaming and jumped out of his seat. His father ran over to tend to

Plaintiff, and Plaintiff’s mother, Frances Bradden, came home to help.

       26.     Unable to bear the pain of the second-degree burns, Frances Bradden immediately

took him to Baylor Scott and Wright Hospital in Waco, TX. There, Plaintiff was given cream for

his burns, and given instructions on how to keep up with taking care of his wounds.

       27.     J.B. was subsequently referred to a burn specialist and has a scar on his stomach

from the incident.

       28.     The subject laptop possessed defects that made it unreasonably dangerous for its

intended use by consumers, including the Plaintiff, due to the high degree of risk of the subject

laptop to overheat, catch fire and suddenly and unexpectedly burst into flames or explode.




                                                  5
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 6 of 13




        29.    Practical, feasible and safer alternative designs existed that would have prevented

or reduced the propensity of the lithium ion battery within the subject laptop to overheat, catch

fire, and suddenly and unexpectedly burst into flames or explode.

        30.    Had HP properly disclosed and warned of the significant risks of injury caused by

the subject laptop, Plaintiff’s family would not have purchased the subject laptop.

        31.    Consequently, the Plaintiff in this case seeks compensatory damages resulting from

the use of the subject laptop as described above, which has caused the Plaintiff to suffer from

bodily injuries, physical pain, mental anguish, diminished enjoyment of life, and other damages.

                                         SPECIFIC COUNTS

                                 FIRST CLAIM FOR RELIEF
                               STRICT PRODUCTS LIABILITY

        32.    Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

        33.    Defendant manufactured, designed, assembled, tested, marketed, sold, supplied and

otherwise placed into the stream of commerce the subject laptop, including lithium ion battery

within the subject laptop, which was designed in a defective condition; defectively manufactured;

contained inadequate and incomplete warnings for foreseeable consumers and users; and was

otherwise unreasonably dangerous for its intended use by foreseeable consumers, including the

Plaintiff.

        34.    The subject laptop, including lithium ion battery within the subject laptop, was

unreasonably dangerous in design and manufacture due to the high degree of risk of the subject

laptop to overheat, catch fire and suddenly and unexpectedly burst into flames or explode, as it did

in this case. The propensity to catch fire and burst into flames is a product design defect that

outweighs the utility or benefit derived from the product.



                                                 6
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 7 of 13




        35.     Defendant failed to act reasonably in choosing a design of the subject laptop that

did not prevent the lithium ion battery within the subject laptop from overheating, catching fire,

and suddenly and unexpectedly bursting into flames or exploding during normal and foreseeable

conditions.

        36.     Defendant could have used a more practical, feasible and safer alternative design

to prevent or reduce the propensity of the lithium ion battery within the subject laptop to overheat,

catch fire, and suddenly and unexpectedly burst into flames or explode, as it did in this case.

        37.     At the time the subject laptop, including lithium ion battery within the subject

laptop, was manufactured by the Defendant, it was defective, unsafe, and unreasonably dangerous

for its intended and foreseeable use(s) by consumers, including the Plaintiff, due to these

manufacturing defects or omissions by the Defendant.

        38.     The manufacturing defects of the subject laptop, including lithium ion battery

within the subject laptop, increased the propensity of the subject laptop to catch fire or explode,

leading to personal injuries like those described herein in this Complaint.

        39.     Defendant failed to conduct adequate safety testing and inspection of the subject

laptop, including lithium ion battery within the subject laptop, to determine whether it was safe for

ordinary, foreseeable use by consumers, including the Plaintiff.

        40.     Defendant failed to warn foreseeable users and consumers, including the Plaintiff,

of the dangers associated with the subject laptop, including lithium ion battery within the subject

laptop, to overheat, catch fire and suddenly and unexpectedly burst into flames or explode, as it

did in this case.

        41.     Defendant failed to warn foreseeable users and consumers, including the Plaintiff,

of the increased risk of severe injuries associated with the regular, ordinary and foreseeable use of




                                                 7
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 8 of 13




the subject laptop, including lithium ion battery within the subject laptop, and was a substantial

factor in causing Plaintiff’s injuries.

        42.     The subject laptop, including lithium ion battery within the subject laptop, was

expected to reach and did reach the intended consumers, including the Plaintiff, without substantial

change in the condition in which it was sold.

        43.     Reasonable consumers, including the Plaintiff, would not have reason to expect that

the subject laptop, including lithium ion battery within the subject laptop, would suddenly and

unexpectedly catch fire or explode; would not be able detect any such defects; and would not have

any knowledge as to how to prevent such an explosion or fire from occurring.

        44.     The Plaintiff did not misuse or materially alter the subject laptop, including lithium

ion battery within the subject laptop, and are unaware as to how they could have avoided the

incident.

        45.     At the time it was sold, Defendant knew or should have known of the defective

condition, characteristics, and risks associated with the subject laptop, including lithium ion battery

within the subject laptop, to overheat, catch fire and suddenly and unexpectedly burst into flames

or explode, as it did in this case.

        46.     At the time it was sold, Defendant knew or should have known that the explosions

and fires caused by lithium ion batteries, such as the one use in the subject laptop, have the

propensity to lead to serious personal injuries like those described herein in this Complaint.

        47.     The design and manufacturing defects contained within the subject laptop,

including lithium ion battery within the subject laptop, as well as Defendant inadequate warnings

and instructions for the use and the dangerous propensities associated with the subject laptop,

including lithium ion battery within the subject laptop, were the proximate causes of, directly




                                                  8
       Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 9 of 13




resulted in, and/or substantially contributed to the injuries sustained by the Plaintiff and his

resulting damages, for which the Defendant is liable.

                                 SECOND CLAIM FOR RELIEF
                                      NEGLIGENCE

       48.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

       49.     Defendant had a duty of reasonable care to design, manufacture, market, distribute

and sell non-defective laptops that were reasonably safe for its intended use by the Plaintiff and

consumers alike.

       50.     Defendant failed to exercise the ordinary care required by a reasonably prudent

manufacturer/wholesaler/distributor in the manufacture, sale, warning, quality assurance, quality

control, distribution, advertising, promotion, sale, and marketing of its laptops in that HP

Defendant, knew or should have known that the subject battery created a substantial risk of

unreasonable harm to the Plaintiff and consumers alike.

       51.     Defendant were negligent in the designing, manufacturing, advertising, warning,

marketing, distributing, and selling the subject laptop in that, among other things, it:

       A.      Failed to use due care in the preparation and design of the subject laptop, including
               the lithium ion battery within the subject laptop, to prevent the aforementioned risks
               to consumers, including the Plaintiff;

       B.      Failed to conduct adequate safety testing and inspection of the subject laptop,
               including the lithium ion battery within the subject laptop, if any, to determine
               whether it was capable of performing its intended use;

       C.      Failed to adequately instruct and/or warn the Plaintiff and consumers alike of the
               potential dangers posed by the subject laptop, including the lithium ion battery
               within the subject laptop.

       D.      Failed to cease manufacturing or otherwise alter the design or manufacture of the
               subject laptop, including the lithium ion battery within the subject laptop, to
               produce a safer alternative, despite the fact that Defendant knew or should have
               known that the aforementioned risks to consumers, including the Plaintiff;

                                                  9
      Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 10 of 13




       E.      Failed to conduct post-marketing surveillance to determine the safety of the subject
               laptop, including the lithium ion battery within the subject laptop;

       F.      Failed to exercise reasonable care with respect to post-sale warnings and
               instructions for safe use by consumers, including the Plaintiff;

       G.      Failed to exercise ordinary care in labeling the subject laptop, including the lithium
               ion battery within the subject laptop; and

       H.      Was otherwise careless and negligent.

       52.     Defendant negligence was the proximate cause of, directly resulted in, and/or

substantially contributed to the injuries sustained by the Plaintiff and their resulting damages, for

which Defendant is liable.

                         THIRD CLAIM FOR RELIEF
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

       53.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

       54.     Defendant breached the implied warranty of merchantability, as the subject laptop,

including the lithium ion battery within the subject laptop, was not safe or of merchantable quality

due to an unreasonably dangerous propensity to explode. As such, the subject laptop, including

the lithium ion battery within the subject laptop, was not of the same quality as those other laptops

and accompanying batteries generally acceptable in the trade.

       55.     Defendant designed, manufactured, marketed, and sold the subject laptop,

including the lithium ion battery within the subject laptop, with an implied warranty that it was of

merchantable quality.

       56.     The average consumer, including the Plaintiff, would not reasonably anticipate the

dangerous and harmful condition of the subject laptop, including the lithium ion battery within the

subject laptop, or the injuries caused by reasonable and foreseeable use.




                                                 10
      Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 11 of 13




        57.     Members of the consuming public, including the Plaintiff, were the intended third-

party beneficiaries of the warranty.

        58.     Plaintiff relied on Defendant’ expertise, knowledge, skill, judgment and implied

warranty in choosing to purchase the subject laptop.

        59.     Defendant knew or should have known of the dangerous propensities of the subject

laptop, including the lithium ion battery within the subject laptop, at the time it was sold, including

the high degree of risk of the subject laptop to overheat, catch fire and suddenly and unexpectedly

burst into flames or explode, as it did in this case.

        60.     Defendant breach of the implied warranty of merchantability was the proximate

cause of, directly resulted in, and/or substantially contributed to the injuries sustained by the

Plaintiff and his resulting damages, for which Defendant is liable.

                    FORUTH CLAIM FOR RELIEF
 BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

        61.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if fully

set forth herein, and further alleges:

        62.     Defendant breached the implied warranty of fitness for a particular use, as the

subject laptop, including the lithium ion battery within the subject laptop, was not safe or fit for

the particular purpose in which it was intended to be used due to an unreasonably dangerous

propensity to explode, even when utilized for its intended use.

        63.     Defendant designed, manufactured, marketed, and sold the subject laptop,

including the lithium ion battery within the subject laptop, with an implied warranty that it was fit

for the particular purpose of being used a cell.

        64.     The average consumer, including the Plaintiff, would not reasonably anticipate the

dangerous and harmful condition of the subject laptop, including the lithium ion battery within the

subject laptop, or the injuries caused by reasonable and foreseeable use.
                                                   11
      Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 12 of 13




        65.       Members of the consuming public, including the Plaintiff, were the intended third-

party beneficiaries of the warranty.

        66.       Defendant or should have known of the dangerous propensities of the subject

laptop, including the lithium ion battery within the subject laptop, at the time it was sold, including

the high degree of risk of the subject laptop to overheat, catch fire and suddenly and unexpectedly

burst into flames or explode, as it did in this case.

        67.       The subject battery was not safe or fit for the particular purpose in which it was

intended to be used for.

        68.       Defendant’ breach of implied warranty of fitness for a particular use was the

proximate cause of, directly resulted in, and/or substantially contributed to the injuries sustained

by the Plaintiff and their resulting damages, for which the HP Defendant are liable.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against the Defendant for damages,

including punitive damages if applicable, to which he is entitled by law, as well as all costs of this

action, interest and attorneys’ fees, to the full extent of the law, whether arising under the common

law and/or statutory law, including:

              a. judgment for Plaintiff and against Defendant;

              b. damages to compensate Plaintiff for his injuries, economic losses and pain and
                 suffering sustained as a result of the use of the Defendant’ laptop;

              c. pre and post judgment interest at the lawful rate;

              d. a trial by jury on all issues of the case;

              e. an award of attorneys’ fees; and

              f. for any other relief as this Court may deem equitable and just, or that may be
                 available under the law of another forum to the extent the law of another forum is
                 applied, including but not limited to all reliefs prayed for in this Complaint and in
                 the foregoing Prayer for Relief.


                                                    12
    Case 6:21-cv-00949-ADA-JCM Document 1 Filed 09/13/21 Page 13 of 13




                                  Respectfully submitted,

                                  PHIPPS, ORTIZ, TALAFUSE PLLC

Dated: September 13, 2021         /s/ Martin J. Phipps
                                  MARTIN J. PHIPPS
                                  State Bar No. 00791444
                                  102 9th Street
                                  San Antonio, Texas 78215
                                  Telephone: (210) 340-9877
                                  Facsimile: (210) 340-9899

                                  In association with:

                                  JOHNSON BECKER, PLLC

                                  Adam J. Kress, Esq. (#0397289)
                                  Pro Hac Vice to be filed
                                  444 Cedar Street, Suite 1800
                                  (612) 436-1800 / (612) 436-1801 (fax)
                                  akress@johnsonbecker.com

                                  Attorneys for Plaintiff




                                    13
